DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 20 September 2019. The present application claims 1-12, submitted on 20 September 2019 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (U.S. Patent No. 4,007,246).
Regarding claim 1, Bailey discloses (see Figure 1) a cartridge (10) for an aerosol generating device (see Column 3, line 24-35), comprising: a container (12) which comprises a bottom (17), a lateral wall (11) which rises from the bottom (17) and an opening (15); a liquid (8) contained in the container (see Column 3, line 36-49); a cap (9) which closes the opening (15) of the container (12); and a coating (20) which covers at least a part of the lateral wall (11) of the container (12); wherein the coating (20) is made of a heat-shrinkable material (see Column 3, line 59-65) which has been heated until it adheres to at least a part of the lateral wall (11) of the of the container (12).
Regarding claim 2, Bailey discloses (see Figure 3) wherein the coating (20) comprises a first portion (21) which is sleeve-shaped and which covers the lateral wall (11) of the container (12) and a second portion (16) which is annular-shaped and which covers the bottom (17) of the container (12).
Regarding claim 3, Bailey discloses (see Figure 1) wherein the first portion (21) and the second portion (16) of the coating (20) are in a single body.
Regarding claim 4, Bailey discloses (see Figure 1 and Figure 3) wherein the coating (20) is obtained by the heat-shrinking of a tubular element (see Column 3, line 59-65).
Regarding claim 5, Bailey discloses (see Figure 1) wherein the cap (9) is made of an elastically deformable material (see Column 3, line 29-33).
Regarding claim 6, Bailey discloses (see Figure 1 and Figure 3) a method for making a cartridge (10) for an aerosol generating device (see Column 3, line 24-35), comprising the steps of: providing a container (12) which comprises a bottom (17), a lateral wall (11) which rises from the bottom (17) and an opening (15); providing a tubular element (20) which has a longitudinal development along a development axis and which is made of a heat-shrinkable material (see Column 3, line 59-65); arranging the tubular element (20) and the container (12) so that the tubular element (20) and the lateral wall (11) of the container (12) are facing each other; heating the tubular element (20) until the tubular element (20) adheres to at least a part of the lateral wall (11) of the container (12) forming a coating (see Column 4, line 01-24); injecting a liquid (8) through the opening (15) of the container (12); and closing the opening (15) of the container (see Column 3, line 36-45).
Regarding claim 7, Bailey discloses (see Figure 1) wherein the step of arranging the tubular element (20) and the container (12) so that the tubular element (20) and the lateral wall (11) of the container (12) are facing each other comprises a step of arranging the container (12) inside the tubular element (20) so that: a first portion (21) of the tubular element (20) faces the lateral wall (11) of the container (12) so that, after heating the tubular element (20), said first portion (21) adheres to the container (12) at the lateral wall (11) forming a first portion (21) of the coating (20); a second portion (16) of the tubular element (20) protrudes beyond the bottom (17) of the container (12) so that, after heating the tubular element (20), said second portion (16) adheres to the container (12) at the bottom (17) forming a second portion (16) of the coating.
Regarding claim 8, Bailey discloses (see Figure 1) wherein the container (12) has a longitudinal development along a development axis and wherein the step of arranging the tubular element (20) and the container (12) so that the tubular element (20) and the lateral wall (11) of the container (12) are facing each other comprises the step of arranging the container (12) inside the tubular element (20) and coaxial with the tubular element (see Column 4, line 01-24).
Regarding claim 9, Bailey discloses (see Figure 3) wherein the step of heating the tubular element (20) until the tubular element (20) adheres to at least a part of the lateral wall (11) of the container (20) is performed before the step of closing the opening (15) of the container (see Column 4, line 01-24).
Regarding claim 10, Bailey discloses (see Figure 1 and Figure 2) wherein the step of injecting the liquid (8) through the opening (15) of the container (12) is performed (see Column 3, line 36-45) after the step of heating the tubular element (20) until the tubular element (20) adheres to at least a part of the lateral wall (21) of the container (12) forming a coating  (see Column 4, line 01-24).
Regarding claim 11, Bailey discloses (see Figure 1 and Figure 3) wherein the step of arranging the tubular element (20) and the container (12) so that the tubular element (20) and the lateral wall (11) of the container (12) are facing each other comprises arranging the container (12) inside the tubular element (20) so that: a first portion (21) of the tubular element (20) faces the lateral wall (11) of the container (12) so that, after heating the tubular element (20), said first portion (21) adheres to the container (12) at the lateral wall (11) forming a first portion (21) of the coating (20); and a second portion (16) of the tubular element (20) protrudes beyond the bottom (17) of the container (12) so that, after heating the tubular element (20), said second portion (16) adheres to the container (12) at the bottom (17) thus forming a second portion (16) of the coating (see Column 4, line 01-24).
Regarding claim 12, Bailey discloses (see Figure 1 and Figure 3) wherein the step of arranging the tubular element (20) and the container (12) so that the tubular element (20) and the lateral wall (11) of the container (12) are facing each other comprises arranging the container (12) inside the tubular element (20) and coaxial with the tubular element (see Column 4, line 01-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731       
/ROBERT F LONG/Primary Examiner, Art Unit 3731